Order entered December 13, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01203-CV

                            IN RE GOLDFARB, PLLC, Relator

                Original Proceeding from the 301st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-16-03747

                                         ORDER
                      Before Justices Lang-Miers, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. Consequently, relator’s October 11, 2018 motion to stay and its November 15, 2018

motion for expedited consideration of its motion to stay are DENIED as moot.




                                                 /Craig Stoddart/
                                                 CRAIG STODDART
                                                 JUSTICE